        Case 1:15-cr-00445-PAE Document 1182 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       15 Cr. 445-3 (PAE)
                        -v-
                                                                             ORDER
 MARQUIS WRIGHT,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 31, 2021, the Court received a motion for compassionate release from

defendant Marquis Wright. Dkt. 1177. On April 1, 2021, the Court reappointed Mr. Wright’s

trial counsel, James Michael Roth, Esq., for the limited purpose of writing a brief in support of

Mr. Wright’s motion and set a briefing schedule. Dkt. 1179. The same day, Mr. Roth informed

the Court that he is now conflicted from representing Mr. Wright. Dkt. 1180.

       The Court appoints Jeremy Schneider, Esq., as CJA counsel in lieu of Mr. Roth, for the

limited purpose of writing a memorandum of law in support of Mr. Wright’s compassionate

release motion. That memorandum is due April 27, 2021. The Government’s response is due by

May 4, 2021.

       SO ORDERED.

                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 6, 2021
       New York, New York
